DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-6, 8-13, 15, 16, 31-36, 38, 40-43, 45, 46 are allowed.

REASONS FOR ALLOWANCE
3.	The present invention is directed to retransmission handling when a change of transmission time interval (TTI) length has occurred.
		Harada et al (US 20090307552 A1) discloses to adaptively retransmit data by RLC layer when the radio channel condition is changed. When the radio channel condition is degraded, TTI length is increased to retransmit data and therefore, the retransmission causes to change the TTI length (Fig. 2-4, Par 0035-0045).
		Harada does not disclose to “stop a hybrid automatic repeat request, HARQ, process associated with data to be retransmitted upon occurrence of a change of a transmission time interval, TTI, length”.
		Jiang (US 20080010578 A1) discloses to generate a local NACK to trigger RLC layer retransmission when the HARQ discard timer is expired (Fig. 3, Par 0023-0028). Jiang’s local NACK is not associated with TTI length/change of TTI length. 

The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473